Citation Nr: 0502803	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of 
recurrent cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971, including a tour in the Republic of Vietnam from March 
1969 to March 1970.  He is a recipient of the Bronze Star and 
the Combat Infantry Badge.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which declined to reopen the 
veteran's claims for service connection for hypertension and 
the residuals of multiple cerebrovascular accidents.  In 
February 2001, the Board reopened the claims based upon the 
receipt of new and material evidence, and then remanded the 
claims for service connection to the RO for additional 
development.  In a November 2002 supplemental statement of 
the case (SSOC), the RO denied service connection for both 
claims.  In August 2004, the Board again remanded the claims 
so that the veteran could testify at a videoconference 
hearing before the undersigned; the hearing was held in 
October 2004.  The claims are now ready for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims. 

2.  The medical evidence of record does not demonstrate that 
the veteran's currently diagnosed hypertension and residuals 
of recurrent cerebrovascular accident had their onset in or 
within a year of active service, nor does it otherwise relate 
these disorders to active service.


CONCLUSION OF LAW

Hypertension and the residuals of recurrent cerebrovascular 
accident were not incurred in or aggravated by active 
service, nor may these disorders be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic 
Code 7101 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
are applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  


The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  

In June 1997, prior to enactment of the VCAA, the veteran 
filed a request to reopen his claims for entitlement to 
service connection.  In a November 1997 rating decision, a 
January 1998 statement of the case, and thereafter in 
multiple SSOCs, the RO declined the veteran's request to 
reopen his claims, finding that there was no new and material 
evidence of record to do so.  See 38 C.F.R. § 3.156(a) 
(2001).  These adjudicatory documents also reviewed the 
evidence of record and addressed the requirements for service 
connection of a claim.  Thereafter, in a February 2001 
decision, the Board determined that a reopening of these 
claims was in fact warranted, based upon sufficient new and 
material evidence of record.  As a result of this decision, 
the Board then remanded the veteran's underlying claims for 
service connection to the RO for further action.  

Then, in October 2002, the RO sent the veteran a VCAA letter 
with respect to the claims for service connection.  In this 
letter, the RO advised the veteran of the duties and 
obligations of VA in developing his claims, as well as of the 
veteran's rights and obligations with respect to the same.  
This letter advised the veteran that in order to establish 
entitlement to service connection, the evidence must show: 
(1) an injury in service or a disease that began in or was 
made worse during service, or an event in service causing 
injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and the injury or disease in service.  As to 
element (1), the RO further informed the veteran that some 
disorders, even though not explicitly shown in service, may 
be determined to have been incurred in service, namely 
certain presumptive conditions.  In conjunction with each 
element of the claims, the RO provided additional information 
concerning the type of evidence that was required to support 
the element, what steps it would take to obtain this 
evidence, and what evidence the veteran should provide in 
support of his claims.  
 
In the VCAA letter, the RO also advised the veteran that VA 
must make reasonable efforts to help him get evidence 
necessary to support his claims, and that the RO would help 
him get such documents as medical records, employment records 
or records from other Federal agencies.  The RO further 
advised that the veteran must provide enough information 
about these records so that it would be able to request them 
from the person or agency who has the records.  The RO 
notified the veteran that it was still his responsibility, 
however, to support his claims with appropriate evidence.  
The RO indicated that it would assist the veteran by 
providing a medical examination or getting a medical opinion, 
if it decided that such information was necessary to make a 
decision on his claims.  

To further aid with his claims, the VCAA letter informed the 
veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain, and 
asked the veteran to send in any evidence in his possession 
that the RO needed for his claims.  The RO also told the 
veteran that it needed certain information or evidence from 
him, namely records of his treatment at Mercy Hospital from 
August 1970 to July 1972, as Mercy Hospital had already 
advised the RO that it had no longer had any records on file 
prior to 1976.  The RO then requested that if there was any 
other evidence or information that the veteran thought would 
support his claims, then he should advise the RO.  The RO 
advised the veteran that he could obtain these records and 
provide them to VA for review, and noted that he could 
further assist with his claim by timely sending to the RO any 
records in his possession that were pertinent to his claims.  

The record reflects that in late October 2002, the veteran 
contacted the RO to advise that he had no records in his 
possession for treatment at Mercy Hospital.  He also reported 
that he had no additional information to submit in support of 
his claims.

Thereafter, in a November 2002 SSOC, the RO further informed 
the veteran of the information and evidence needed to 
substantiate his claims for service connection.   
38 U.S.C.A. §§ 5102, 5103.  The RO informed the veteran of 
the reasons for which his claims were denied, the evidence it 
considered in denying these claims, and the evidence the 
veteran still needed to submit in order to substantiate his 
claims.  The RO also provided the veteran with the text of 
certain VA regulations pertinent to his claims.  See 
38 C.F.R. Part 3 (2003).  In this SSOC, the RO reviewed the 
evidence of record in detail, as well as the procedural 
history of the claims, and then advised the veteran that 
there was no adequate medical record of the existence of his 
currently claimed disorders during his period of active 
service or within the presumptive period after service.    

After the Board's August 2004 remand for the completion of a 
videoconference hearing requested by the veteran, in a 
September 2004 letter, the RO informed the veteran that his 
claims were ready for transfer to the Board for evaluation.  
This letter also advised the veteran of how he could then 
submit additional evidence or information to VA.
  
The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new medical examination if needed, and that 
he was ultimately responsible for providing evidence in 
support of his claims.  VA also asked the veteran to send in 
any evidence he had in support of his claims, consistent with 
the fourth element of Pelegrini II.

The Board acknowledges that because the aforementioned VCAA 
notice letter was not provided to the veteran prior to the 
initial June 1997 RO determination with respect to a 
reopening of these claims, the timing of this notice may not 
comply with the express requirements of the law.  While the 
Court in Pelegrini II did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made.  Moreover, appropriate notice was 
provided to the veteran in this case prior to a determination 
of his underlying claims for service connection, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed 
above.  Thus, the veteran had adequate opportunity to 
identify and/or submit the evidence or information that he 
was informed was needed from him to support his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  Here, the veteran 
was fully advised consistent with the governing legal 
authority, and was provided the appropriate opportunity to 
respond to this notice.  The Board therefore finds that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error, and that VA has satisfied the VCAA's 
duty to notify the veteran.  

The Board further finds that VA also made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file now contains the veteran's service medical 
records, pertinent VA treatment and examination records, and 
all available, identified private medical records, unless 
those facilities advised the RO that they no longer had any 
records pertaining to the veteran.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate these claims.  38 U.S.C.A. § 
5103A(d).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2003) (emphasis added).  Accordingly, during 
past attempts to service-connect these claims, the veteran 
was afforded VA examination.  The Board also notes that 
although VA did not obtain a medical nexus opinion in this 
matter, considering that there is no medical evidence of 
complaints, symptoms, treatment, or diagnoses of hypertension 
or cerebrovascular accident either during service or within 
the applicable presumptive period following service, the 
Board finds that such an opinion is not necessary to evaluate 
the claims, as there is no sufficient and documented 
pathology so as to require one.  Id.

The veteran provided testimony pertinent to his claims during 
a hearing held with the undersigned by videoconference in 
October 2004.  The transcript from that hearing is now 
associated with the record.

At this time, the veteran has not identified any additionally 
available evidence for consideration in his appeal of these 
two claims.  And, as noted, he reported to the RO in October 
2002 that he had no further information to submit for his 
claims.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Factual Background

The record for review includes service medical records, 
private treatment records and reports dated from 
approximately November 1972 to August 1998, VA treatment 
records and examination reports dated from approximately June 
1981 to November 1998, and multiple statements and argument 
provided by the veteran, his wife, and his representative.  
The Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence of record.  The Board 
will review the evidence most pertinent to the pending claims 
below.  

The veteran's service medical records show no complaints, 
symptoms, diagnoses, or treatment for hypertension or 
cerebrovascular accident during service.  His September 1968 
entry examination and June 1971 separation examination 
reports denote only normal findings for all relevant systems, 
and his respective reports of medical history for these 
examinations show no report from him of relevant 
symptomatology or complaints.  In September 1968, he had one 
sitting blood pressure reading of 100 systolic over 60 
diastolic.  At discharge in June 1971, he had one sitting 
blood pressure reading of 136 over 84.  

From his discharge in June 1971 until one year later (June 
1972), there are no medical records contained in the claims 
file concerning hypertension or blood pressure readings, or 
concerning cerebrovascular accident.  The veteran reports 
that he first developed severe headaches while he was still 
on active duty, but that he generally self-treated the 
problem at that time.  He also states that shortly after his 
return from Vietnam (March 1970), he was hospitalized at 
Mercy Hospital for an inner ear infection, where he also had 
problems with elevated blood pressure.  The veteran reports 
that this was the time when he was first diagnosed with 
hypertension and placed on continuous medication to attempt 
to control it - prior to his discharge from service.  As 
noted earlier, VA attempted to secure records from Mercy 
Hospital from August 1970 to July 1972, but the hospital 
reported that it no longer has any records prior to 1976; the 
veteran also has not been able to provide these records.

The veteran's former family physician, S.K.R., M.D., did 
supply a report in August 1998 concerning his evaluation and 
treatment of the veteran, dating back to the late 1960's.  
Dr. R. first noted that he transferred the veteran's medical 
file to another physician in October 1988, and that 
thereafter, the physician apparently destroyed his records.  
Dr. R. advised that he was submitting this report based 
solely upon his recollection of treatment of the veteran.  
Dr. R. stated that he first examined the veteran in late 
summer 1967, so that he could play high school football.  He 
reported that the results of that examination were quite 
normal, with normal cardiac and blood pressure findings.  He 
noted that he again saw the veteran prior to his enlistment 
in the service in 1968, and that he recalled no abnormality 
at that time.  Dr. R. then reported that in August 1970, the 
veteran was hospitalized at Mercy Hospital for a severe left 
inner ear infection, and that while under therapy, he 
presented with episodes of elevated systolic hypertension.  
He noted that the veteran was evaluated for causes of 
paroxysmal hypertension (e.g., thyrotoxicosis, 
pheochromocytoma, etc.) at that time, but that the 
investigation was unproductive.  (The veteran has testified 
that Dr. R. was the physician who sent him to the hospital at 
the time.)  Dr. R. then concluded his report by stating that, 
having been retired for nearly six years, he has not 
interviewed or examined the veteran, and therefore, he could 
not offer an opinion in reference to his current health 
condition.

In November 1972, about 18 months after his discharge from 
service, the veteran was hospitalized at St. Vincent's for a 
gastrointestinal problem.  During his stay, he underwent an 
electrocardiogram (EKG).  Although the findings from this EKG 
were normal, as were other cardiac findings of record, the 
veteran's blood pressure was recorded at 170 over 100 at the 
time of this test.  


The veteran was hospitalized again at St. Vincent's from late 
June to early July 1977.  He was admitted for recurrent, but 
rather infrequent headaches, as well as because of aggressive 
behavior towards his family.  His final diagnoses at 
discharge were intermittent neurogenic hypertension and 
aggressive personality.  At admission, the veteran gave a 
history of high blood pressure since service, and reported 
that he had had a reading of systolic pressure at 210 the 
prior March.  During his hospital stay, his blood pressure 
was reported to have remained in a range from 230 to 140 
systolic over 70 to 90 diastolic, and was recorded at 120 
over 84 in a standing position at the time of his discharge.  
He was also placed on medication to control his blood 
pressure.  The hospital discharge report further reflected 
that pheochromocytoma, organic brain lesion, and primary 
Aldosteronism were ruled out, and it was felt that the 
episodes of headache, aggressive behavior, and hypertension 
were largely psychiatric in origin.     

The veteran first filed for entitlement to service connection 
for hypertension in March 1981.  He was accordingly provided 
with appropriate VA examination in June 1981.  At that time, 
the veteran reported to a VA examiner that it was recently 
discovered, about four years ago, that he had a bad case of 
hypertension, and that he believed that it began while he was 
still in the service, although it went unrecognized.  He also 
noted that he had been taking Inderal (for blood pressure 
control) since 1975.  The VA examination report listed his 
blood pressure at 154 over 100 while sitting, at 150 over 100 
while recumbent, and at 148 over 98 while standing.  The 
diagnosis was essential hypertension, on medication.  A 
February 1989 VA examination report noted a history of 
hypertension since 1970, with medication for control since 
1975.  The veteran continues to experience problems with 
hypertension, somewhat poorly controlled by his medication.

The evidence of record, including VA and private medical 
reports, confirms that the veteran has suffered a series of 
strokes, with subsequent lengthy recovery periods and ongoing 
residuals, including a possible blood disorder (reported by 
the veteran) as vasculitis.  His first stroke apparently 
occurred in 1982, and recurrent cerebrovascular accident was 
diagnosed as early as October 1988 (in VA treatment records 
and reports from Medical College of Ohio).  The veteran 
testified in September 2004 that he had just suffered another 
such attack in May 2004.  


In July 1997, a treating physician, T.G.M., M.D., provided 
his assessment of the veteran.  He reported that the veteran 
had been his internal medicine patient since 1991, and that 
he had a complicated past medical history that included many 
years of rather accelerated and difficult to control 
hypertension.  Dr. M. stated that the condition was 
extensively evaluated, but that no obvious cause was found 
for it.  He reported that the veteran also had a history of 
documented cerebrovascular accidents with focal sudden 
neurologic deficits arriving seemingly out of the blue on at 
least three occasions (1982, 1984, and 1989), and noted that 
the veteran had had a recent transient ischemic attack 
requiring hospitalization in December 1996.  Dr. M. stated 
that a hematologist to ensure that he did not have 
thrombophilia evaluated the veteran.  He noted that although 
the veteran had other risk factors besides hypertension, 
including mild dyslipidemia and a history of smoking, his 
pattern of cerebral infarctions and their presence at a 
relatively young age was very disconcerting, and raised a 
question of other, undiagnosed (and perhaps unknown) medical 
illness.  Dr. M. observed that the veteran felt that his 
condition may be due to herbicide exposure while in Vietnam, 
but he stated that he had neither the experience nor the 
expertise to comment on the probability of that occurrence.  
He reported that he could not provide a prognosis in the 
veteran's case, as the exact etiology of his microvascular 
disease remained quite elusive.    

A.T.L., M.D., submitted statements concerning his assessment 
of the veteran's medical situation in May 1997 and in January 
1998.  (Dr. L. began treatment of the veteran on referral 
from Dr. M.)  In May 1997, he indicated that a recent 
magnetic resonance imaging (MRI) scan of the veteran's brain 
confirmed the suspicion of multiple infarcts, with an 
interesting distribution suggestive of small vessel disease.  
He noted that central nervous system vasculitis, including 
lupus, could be the cause.  He also reported that the veteran 
had risk factors of hypertension and tobacco use.  He 
concluded, however, that given the veteran's strong family 
history (for hypertension and stroke) and prior negative 
work-up for vasculitis, a hereditary small vessel 
predisposition was more likely.  In January 1998, Dr. L. 
reported that the veteran had been followed in his office for 
about two years.  He stated that the veteran's work-up to 
date included MRI evidence of multiple infarcts in the brain 
stem and pons, as well as a right parietal infarct.  He 
opined that the likely etiology of these infarcts is 
hypertensive vasculopathy, although an autoimmune process was 
also under consideration.  

Analysis

The veteran basically states that, from his recollection, he 
developed diagnosed hypertension requiring medication either 
during his active service, or definitely within the year 
after he left active service.  He believes that his 
subsequent and extensive history of recurrent cerebrovascular 
accident is the result of his many years of poorly controlled 
hypertension.
 
The Board finds that the veteran's hypertension and residuals 
of recurrent cerebrovascular accident cannot be service-
connected, as there is no competent medical evidence of 
record to show that these problems had their onset during 
service or within the one-year presumptive period after 
service.  Under VA law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003); see also Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Certain disabilities, including hypertension, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).   

If there is no evidence of a chronic condition during service 
or during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge,  when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Under current VA regulations, the Board observes that a 10 
percent (compensable) rating is assigned for hypertension 
when diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or if there 
is a history of diastolic pressure predominantly at 100 or 
more while requiring continuous medication for control.  The 
regulation further provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The 
regulation also defines hypertension as diastolic blood 
pressure predominantly at 90 or greater, while isolated 
systolic hypertension is defined as systolic blood pressure 
predominantly at 160 or greater with diastolic blood pressure 
at less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2003).  

In this case, there is no medical record of adequately 
diagnosed hypertension or cerebrovascular accident either 
during the veteran's active service from September 1968 to 
June 1971, or within the year after service (through June 
1972).  Prior to the veteran's documented hospital admission 
six years after active service in November 1977 (where 
intermittent neurogenic hypertension was a diagnosis after 
multiple high blood pressure readings), there are only a 
couple of documented, but isolated, elevated blood pressure 
readings (in June 1971 at discharge and in November 1972 
during an EKG).  Medical evidence pertaining to stroke, 
meanwhile, is first established in approximately 1982, 12 
years after service.     

While the Board acknowledges the veteran's testimony that he 
first developed and was treated for hypertension during 
service, his testimony is not enough; there must be medical 
evidence to support his contentions.  The veteran, as a 
layman and not a physician, is not competent to give an 
opinion regarding medical causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
further recognizes that while the veteran's former physician, 
Dr. R., did provide a report in August 1998 that states that 
the veteran experienced elevated systolic hypertension at 
Mercy Hospital in August 1970, the Board finds that this 
report is insufficient to serve as medical evidence of 
appropriately diagnosed and confirmed hypertension beginning 
in active service or shown within a year after service.  Dr. 
R. noted that he was providing information only from memory, 
and the information he did provide was incomplete, with no 
record of actual blood pressure readings, any record of 
medication prescribed for hypertension as diagnosed by Dr. 
R., or even a notation of follow-up treatment provided by Dr. 
R. for hypertension at that time.  

Moreover, after this hospitalization in August 1970, the 
service medical records indicate that the veteran was able to 
continue with his active service without any need to report 
to a service physician for treatment of hypertension or to 
obtain medication, and he did not mention this problem at the 
time of his discharge examination in June 1971, instead 
stating on his report of medical history that he was "very 
healthy."  Further, the veteran's statements to a VA 
physician in June 1981, where he indicated that hypertension 
was first diagnosed around four years prior, are more in line 
with the medical evidence of record.

The Board is also aware of the veteran's suggestion that his 
hypertension is the result of herbicide exposure while in 
Vietnam.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6) (2003).  Although the veteran may be presumed 
to have been exposed to herbicide agents because of his 
qualifying service in Vietnam, see 38 C.F.R. § 3.313(a) 
(2003), hypertension is not included in the list of diseases 
subject to presumptive service connection in relation to 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2003).  
Moreover, the Secretary of VA (Secretary) has also determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449 (1996).  
And, although the United States Court of Appeals for the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection with proof of direct 
causation, the Board observes that there is no such medical 
evidence of record to link the veteran's currently diagnosed 
hypertension to herbicide exposure in service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  Accordingly, service connection for hypertension 
under this theory of entitlement is not warranted by the 
record.


Accordingly, with respect to both claims on appeal, the Board 
has considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against a finding that 
either current disorder may be related to the veteran's 
active service on a direct or presumptive basis, the evidence 
is not in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claims do not warrant service 
connection under the law.

Additionally, in light of the fact that service connection 
for hypertension is not warranted at this time, there is no 
need to further consider the veteran's contention that his 
history of multiple cerebrovascular accidents, with ongoing 
residuals, is the result of years of uncontrollable, service-
connected, hypertension.  The first necessary element of a 
claim for secondary service connection under VA law is 
evidence of a service-connected disability as the possible 
cause for the newly (secondarily) claimed disorder; in the 
instant case, without an award of service connection for 
hypertension, there is no such disability.  See 38 C.F.R. § 
3.310(a) (2003); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for the residuals of 
recurrent cerebrovascular accident is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


